Petition for Leave to Appeal Denied.In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Horton, case No. 1-14-2019 (03/31/17). The appellate court is directed to consider the effect of this Court's opinion in People v. Holmes, 2017 IL 120407, on the issue of whether the trial court erred in denying defendant's motion to quash arrest and suppress evidence. The appellate court is also directed to address defendant's other arguments if necessary, and determine if a different result is warranted.